Citation Nr: 1117443	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-06 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for severe lumbar degenerative disc disease (DDD) with severe mechanical low back pain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for moderate right lower extremity radiculopathy secondary to the Veteran's service-connected disability of severe lumbar degenerative disc disease (DDD) with severe mechanical low back pain, currently evaluated as 20 percent disabling.

3.  Entitlement to a separate compensable rating for left lower extremity radiculopathy secondary to the Veteran's service-connected disability of severe lumbar degenerative disc disease (DDD) with severe mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to October 1974.

This matter came to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing a supplemental statement of the case.  See  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran appeared at an April 2009 hearing before the Board at the RO.  A transcript is of record.

In a February 2006 rating decision, the RO granted service connection for severe lumbar DDD with severe mechanical low back pain, effective August 31, 2005.  The Veteran's claim for an increased rating was received in July 2006.  By rating decision in October 2006, the RO granted an increased rating of 40 percent.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  However, in the present case the Board notes that the Veteran's claim for TDIU was denied by rating decision in December 2008.  The Veteran did not initiate appeal.  Under these circumstances, the Board finds that the TDIU issue is not in appellate status.

The Board further notes that the December 2008 rating decision also denied service connection for erectile dysfunction and for urinary urgency/nocturia.  A notice of disagreement was not filed to initiate appeals as to these determinations, and these issues are therefore also not in appellate status.  However, testimony pertinent to these issues offered at the April 2009 hearing may indicate an intent to request reopening of these claims; this matter is referred to the RO for appropriate action.

The issue of entitlement to a separate compensable rating for left lower extremity radiculopathy secondary to the Veteran's service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected severe lumbar DDD with severe mechanical low back pain is not manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least 6 weeks during the last 12 months.  

2.  The Veteran's service-connected moderate right lower extremity radiculopathy secondary to the Veteran's service-connected disability of severe lumbar DDD with severe mechanical low back pain is not manifested by moderately severe incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected severe lumbar DDD with severe mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5242 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected moderate right lower extremity radiculopathy secondary to the Veteran's service-connected disability of severe lumbar DDD with severe mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2006.  The RO provided the appellant with additional notice in July 2008 and November 2009, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the July 2008 and November 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in August 2008 and February 2011 supplemental statement of the case, following the provision of notice in July 2008 and November 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained VA and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations (December 2005, August 2006, December 2008 and December 2009), and afforded the Veteran the opportunity to give testimony before the Board at the RO in April 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected severe lumbar DDD with severe mechanical low back pain, and his service-connected right lower extremity radiculopathy warrant higher disabilities ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Factual Background

A March 2005 VA treatment record shows that the Veteran continued to experience low back pain that sometimes radiated down to his leg.

A May 2005 VA treatment record shows normal flexion and extension of the back, negative straight-leg raising test and positive right lower leg extremity test.  There was normal range of motion of his extremities.  

A June 2005 VA x-ray report shows L4-L5 spondylolisthesis with grade 1 spondylolisthesis and fairly severe degenerative changes, less significant degenerative changes elsewhere in the distal lumbar spine.

When the Veteran was afforded a VA examination specifically for his spine in December 2005, he complained of both sharp and dull pain with burning radiation in the right lower extremity to the lateral aspect of his calf.  The Veteran reported that pain worsened with standing for protracted periods of time, walking long distances, repetitive bending, stooping or lifting.  He reported one episode of incapacitating back pain over the last year that had required one day of bed rest.  He denied any bowel or bladder incontinence.

A December 2005 general VA examination shows that there was normal musculature and symmetrical development in the lower extremities.

When the Veteran was seen for another VA examination in August 2006, he again reported both sharp and dull pain with radiation down both lower extremities to the lateral aspect of his calf.  The pain was worse on his right side. The pain, he said, was worse when standing for protracted periods of time, walking long distances, repetitive bending, stooping or lifting.  He denied any bowel or bladder incontinence.  He experienced 3 to 4 flare-ups a month that lasted approximately one day that required rest. 

Upon physical examination, it was noted that forward flexion was to 50 degrees, side bending bilaterally was to 20 degrees, rotation bilaterally was to 20 degrees, and extension was to 10 degrees with pain.  Straight leg raise in the sitting and supine position was positive at 60 degrees for the right lower extremity.  The impression was severe lumbar degenerative disc disease with moderate right lower extremity radiculopathy; and severe mechanical low back pain secondary to severe lumbar DDD.  

When the Veteran was seen by A.W. Barber, MD in September 2006, flexion was to 90 degrees, and extension was to 20 degrees.  Lateral flexion bilaterally was to 20 degrees.  It was noted that there was right hip to foot lower extremity numbness and tingling.  Muscle strength was 5 out of 5 in both lower extremities.  Deep tendon reflexes at patella and Achilles was 0.  Range of motion of the right knee was 0 to 140 degrees.

An October 2006 VA x-ray impression revealed Grade 1 spondylolisthesis with bilateral pars interarticularis defects at L4, stable since 2005 and mild degenerative disc disease at L1 L2.

The Veteran was seen at the VA in February 2007 after twisting his back.  He complained of pain that he rated a 10 on a scale of 1 to 10 (with 10 being the most severe).  The assessment was acute lumbar strain.

February 2007 and April 2007 VA x-ray impressions showed bilateral pars interarticularis defects at L4 with a grade one spondylolisthesis of L4 on L5.

An August 2008 VA treatment record shows that the Veteran complained of lower back and right knee pain.  He reported incontinence and joint stiffness.  There was positive straight leg test on the right.  Reflexes in the lower extremities were +2 bilaterally.  Muscle strength was 4 out of 5 in the lower extremities bilaterally.

An August 2008 addendum shows that the Veteran complained of pain that radiated down to his right leg.  There was no change in bowel or bladder habits.  He shared that he has had some problems with bladder incontinence since 2003.

A December 2008 VA examination reveals that the Veteran had a problem with bladder incontinence secondary to low back disability since the 1980s.  The Veteran reported that it had progressively gotten worse.  

An April 2009 VA treatment record shows that the Veteran had grade I L4/L5 spondylolisthesis, slow fluid gait, mild bilateral carpal tunnel syndrome with adequate strength throughout that limited the Veteran to 20/10 lifting and six hours standing.  It was observed that the Veteran appeared capable of other work.
 
The Veteran appeared at an April 2009 hearing before the Board at the RO.  He testified that he cannot tie his shoes and pick up items from the floor since he was concerned about losing his balance and falling.  He was issued a brace and cane.  His wife testified that the Veteran no longer gardened and that she had seen him fall numerous times.  The Veteran reported that this range of motion limited him from washing his own feet; and that there was numbness and tingling from the hip all the way down.  He testified that his wife drove him around, and that he cannot stand and sit for prolonged periods due to pain.

When the Veteran was afforded a VA examination in December 2009, he reported that his back pain had worsened over the past year.  He reported continued radiating right-sided lower extremity pain as well as left side lower extremity pain with the right being more severe than the left.  He also reported stiffness in his lower back.  He shared that he is unable to drive and has the inability to walk and stand secondary to the pain.  He started having flare-ups that used to occur three to four days per week, but now occurs on a couple of days a week.  There were no bowel or bladder complaints associated with his back.  He reported having numbness in his right thigh.  He said that he could walk and stand for five minutes.  Although he was issued a brace, he used a rolling walker.  The Veteran indicated that he could not exercise like he wished due to his back and that he required assistance with bathing.  In the past 12 months, there had been no incapacitating episodes. 

Upon physical examination, the VA examination found that forward flexion was to 40 degrees with pain noted from 20 to 40 degrees.  Extension with pain was to 10 degrees.  Left lateral flexion was to 30 degrees with pain.  Right lateral flexion was to 20 degrees with pain.  Left lateral rotation was to 30 degrees with no pain, and right lateral rotation was to 30 degrees with no pain.

Since the Veteran was not experiencing a flare up that day, the VA examiner noted that it would only be speculation for him to report limitation during flare ups.

Sensory examination was abnormal for the right thigh with numbness reported. No other sensory changes were noted.  Motor testing was normal and Lasegue's sign was negative for both legs.  The diagnoses were lumbar spine DDD and right L4 radiculopathy.  

I.  Severe Lumbar DDD

The Veteran's service-connected severe lumbar DDD with severe mechanical low back pain has been rated by the RO under the provisions of Diagnostic Code 5242.  

The general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under Diagnostic Code 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5010 states that traumatic arthritis should be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010.

Based on the pertinent medical evidence of record, under the general rating formula for disease and injuries of the spine, Diagnostic Codes 5235-5243, a higher rating in excess of 40 percent is not warranted.  While the Veteran did report stiffness, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is not for application because there is no evidence of unfavorable ankylosis of the entire spine.  The Veteran's spine was not fixed in either flexion or extension.  

Further, the evidence does not show incapacitating episodes of at least 6 weeks to warrant a 60 percent rating under Diagnostic Code 5243 for rating intervertebral disc syndrome based on incapacitating episodes during the past 12 months.  At most, his incapacitating episodes only required one day of bed rest.  Additionally, this was reported in December 2005 and August 2006.    

The Board acknowledges that August 2008 and December 2008 VA treatment records mention bladder incontinence.  However, a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine is not warranted.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner in December 2008 opined that urinary urgency/nocturia is less likely as not caused by or a result of low back pain.  The VA examiner found that the Veteran had benign prostatic hyperplasia (BPH), which is not uncommon for his age group.  BPH, he said, can cause the urinary symptoms described by the Veteran-weak/intermittent stream, urinary frequency/urgency and nocturia.  The VA examiner added that it is uncommon that low back pain causes urinary incontinence.  He noted that this occurs in Cauda Equina Syndrome (CES), which is a very rare low back complication and has been defined as low back pain, unilateral or usually bilateral sciatica, saddle sensory disturbances, bladder and bowel dysfunction, and variable lower extremity motor and sensory loss.       

The Board acknowledged that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra. However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 40 percent.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  On VA examination in December 2009, with repetitive testing of the thoracolumbar spine, there was no limitation due to fatigue, weakness or incoordination.  Range of motion and pain noted throughout were unchanged from baseline testing. 

Staged ratings are not for application since the Veteran's severe lumbar DDD with severe mechanical low back pain is adequately contemplated by the 40 percent rating.  Should the severity of the lumbar DDD with severe mechanical low back pain increase in the future, the Veteran may always file a claim for an increased rating.  

II.  Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy has been rated under diagnostic code 8520 for paralysis of sciatic nerve.  Here, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

There was no evidence of moderately severe incomplete paralysis of the sciatic nerve to warrant a rating of 40 percent.  Normal musculature was observed in December 2005, and muscle strength measured 4 out of 5 in the lower extremities.  Range of motion of the right knee was 0 to 140 degrees in September 2006, and muscle strength was 5 out of 5.  Reflexes in the lower extremities were normal as reflected in the August 2008 VA treatment record.  On VA examination in December 2009, neurological examination was abnormal for the right thigh and the Veteran reported numbness.  However, motor testing was normal.  

Staged ratings are not of application since the Veteran's right lower extremity radiculopathy is adequately contemplated by the 20 percent rating.  Should the severity of the right lower extremity radiculopathy increase in the future, the Veteran may always file a claim for an increased rating.  

Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating for severe lumbar DDD with severe mechanical low back pain, currently evaluated as 40 percent disabling, is not warranted.  Entitlement to an increased rating for moderate right lower extremity radiculopathy secondary to the Veteran's service-connected disability of severe lumbar DDD with severe mechanical low back pain, currently evaluated as 20 percent disabling, is not warranted.  To this extent, the appeal is denied.


REMAND

As seen above, the Veteran is service connected for right lower extremity radiculopathy, which has been rated as 20 percent disabling pursuant to Diagnostic Code 8520.  When the Veteran was afforded a VA examination in December 2009, he complained of pain radiating to his left lower extremity.  The Board believes that additional development should be accomplished to determine whether assignment of an additional separate disability rating for radiculopathy of the left lower extremity is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA  examination for the determine if the Veteran has left lower extremity radiculopathy associated with his service-connected low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any  special tests deemed medically advisable should be conducted.  

The examiner should clearly report whether there is left lower extremity radiculopathy associated with the service-connected low back disability.  If so, the examiner should render an opinion as to whether it more nearly approximates incomplete paralysis of  the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.   
  
2.  The RO should then adjudicate the issue of entitlement to a separate rating for left lower leg radiculopathy secondary to the service-connected low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


